PER CURIAM:
Jerry L. Shinaberry appeals the district court’s order accepting the recommendation of the magistrate judge and finding that substantial evidence supports the Commissioner’s decision that Shinaberry is *224not entitled to disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shinaberry v. Commissioner, 585 F.Supp.2d 604 (N.D.W.Va.2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.